DETAILED ACTION
Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:  Upon close review of the file wrapper contents (i.e. the claims, the prior arts of record and applicant’s remarks) and after an updated search it appears that the allowance of claims 1-3, 5-11, 22-24, 26, 28 and 29 is appropriate. The close prior arts cited in the previous Office Action after having all the claimed limitations failed to teach that the second flexible structure has a convex top surface and a concave bottom surface. the second flexible structure including a first layer in bonded contact with the flat bottom surface of the first flexible structure, the first layer including a first material, the first material having a first thermal expansion coefficient, and a second layer, the second layer including a second material, the second material having a second thermal expansion coefficient, wherein the first thermal expansion coefficient is smaller than the second thermal expansion coefficient as claimed in claim 1. Regarding claim 22, it recited that the convex top surface of the second flexible structure being in non-bonded contact with the flat bottom surface of the first flexible structure, the second flexible structure including: a first layer in non-bonded contact with the flat bottom surface of the first flexible structure, the first layer including a first material, the first material having a first thermal expansion coefficient; and a second layer, the second layer including a second material, the second material having a second thermal expansion coefficient, wherein the first thermal expansion coefficient is smaller than the second thermal expansion coefficient.  Therefore the prior arts do not meet the requirements of the claimed invention as recited in the broadest claims respectively since there is no suggestion to render obviousness in combination or individually to teach the limitations as claimed. For the above reason, independent claims 1 and 22 are allowed. 

Claims 23, 24, 26, 28 and 29 are allowed for their dependency from independent claim 22.
2.	Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/ANGELICA M MCKINNEY/Examiner, Art Unit 2653